Motion by appellants for leave to appeal to the Court of Appeals from so much of an order of this court, dated April 13, 1964, as affirmed the order of the Special Term denying summary judgment with respect to the first cause of action. Motion granted. With respect to such first cause of action, questions of law have arisen which in our opinion ought to be reviewed. No questions of fact were considered in this court. The following question is certified: Was the order of this court, dated April 13, 1964, insofar as it affirmed the order of the Special Term denying summary judgment as to the first cause of action, properly made? Motion by appellants to extend their time to serve a notice of appeal to the Court of Appeals, denied as unnecessary. When “an order granting permission to appeal is made, the appeal is taken when such order is entered” (CPLR 5515). Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.